OPINION — AG — **** LAW LIBRARY FUND **** THE COURT CLERK IS NOT AUTHORIZED TO CHARGE $1.00 FOR THE LAW LIBRARY FUND IN ADDITION TO THE FLAT FEE ALREADY PROVIDED FOR IN TITLE 28. RATHER, THE COURT CLERK MUST, WHEN APPROPRIATE, DEDUCT SET ASIDE THE $1.00 LIBRARY FEE FROM THE FLAT FEE. THE COURT CLERK SHOULD SET ASIDE $1.00 FROM ALL CIVIL CASES WHERE A FLAT FEE FILING FEE IS PROVIDED FOR IN 28 Ohio St. 1969 Supp., 152 [28-152], ONE DOLLAR ($1.00) SHOULD NOT BE SET ASIDE FOR THE LAW LIBRARY FUND FROM FEES PUT UP IN CRIMINAL CASES OR CASES WHERE THE LITIGANT HAS FILED AN AFFIDAVIT IN FORMA PAUPERIS WHICH HAS NOT BEEN SUCCESSFULLY CHALLENGED. CITE: 20 Ohio St. 1969 Supp., 1202 [20-1202], 29 Ohio St. 1969 Supp., 157 [29-157], 12 Ohio St. 1968 Supp., 1764 [12-1764], OPINION NO. 69-137 (WILLIAM M. BONNELL)